Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 5, 7-15, 17 and 20 are pending in the present application.  Claims 1, 5 and 7-14 stand withdrawn from further consideration as being drawn to a nonelected invention/species.  Claims 15, 17 and 20 will be examined according to MPEP § 803.02.

Duplicate Claims
As noted in paragraph #5 of the previous Office Action, should claim 17 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01 (m).
The difference in the wording of the claimed invention does not change the scope of the claimed invention.
Like instant claim 17, claim 20 is drawn to a method of increasing cell death in 
glioblastoma stem cell population via contacting said stem cell population with dasatinib, crenolanib, or a combination thereof, to result in a glioblastoma stem cell persister population having increased expression in the glioblastoma stem cell population of one or more of SALL2, DLX2, ZFHX4, HEY1, HES5, and FABP7 as compared to the glioblastoma stem cell population prior to said contact; and contacting the glioblastoma stem cell persister population with one or more of KDM5-C70, GSKJ4, Compound E, or a combination thereof.

Response to Arguments
Applicant argues, the scope of these claims are different and the “difference in wording” does change the scope.  According to applicant, claim 17 recites two steps whereas claim 20 only recites a single step.  Applicant’s argument was considered but not persuasive for the following reasons.
As written, both claims 17 and 20 require contacting a population of glioblastoma stem cells with dasatinib, crenolanib, or a combination thereof and one or more KDM5-C-70, GSKJ4, Compound E or a combination thereof.  With the contacting with dasatinib, crenolanib or a combination thereof, glioblastoma persister stem cells are formed which then come into contact with one or more KDM5-C-70, GSKJ4, Compound E or a combination thereof resulting in increased cell death.  In other words, both claims require the administration of dasatinib, crenolanib, or a combination thereof and one or more KDM5-C-70, GSKJ4, Compound E or a combination thereof.  
According to applicant, the scope of claim 17 is defined by methods involving two administration steps while the scope of claim 20 is defined by methods involving only one.  Is applicant suggesting the administration of “dasatinib, crenolanib or a combination thereof” is not a requirement in claim 20?  Clarification is required.  
The examiner notes that according to the present specification both the administration of dasatinib, crenolanib, or a combination thereof and one or more KDM5-C-70, GSKJ4, Compound E or a combination thereof are required.
Therefore, claim 20 is considered a duplicate of claim 17.

Claim Rejections - 35 USC § 103
The rejection of claims 15, 17 and 20 under 35 USC 103 over Ross et al. (US 2011/0178046), Labelle et al. (WO 2014/053491) and Hashizume et al. (Nat. Med., 2014 cited by applicant on IDS dated 9/18/2019) in combination is maintained.
Based on the present specification and the claims as originally presented, the instant claims as amended is interpreted as:
A method of increasing cell death in glioblastoma stem cell population via contacting said stem cell population with dasatinib, crenolanib, or a combination thereof, and one or more KDM5-C70, GSKJ4, Compound E (as recited by instant claims 17 and 20), or a combination thereof, wherein the contacting with dasatinib, crenolanib or a combination thereof results in a glioblastoma stem cell persister population having increased expression in the glioblastoma stem cell population of one or more of SALL2, DLX2, ZFHX4, HEY1, HES5, and FABP7 as compared to the glioblastoma stem cell population prior to said contact; and wherein contacting said glioblastoma stem cell persister population with one or more of KDM5-C70, GSKJ4, of Compound E, or a combination thereof, results in increased cell death. 
Ross et al. teaches the treatment of glioblastoma by administering an inhibitor of Notch signaling in combination with a chemotherapeutic agent (see the entire article, especially Abstract; paragraphs 0003, 0006-0011). The reference teaches
Glioblastomas and other cancers are believed to include a small population of cancer stem cells that are resistant to current therapies (i.e., persister cells); the combination of chemotherapy plus inhibition of the Notch pathway is more effective against said cancers (see paragraph 0040);
Compound E, a notch inhibitor as recited by instant claims 17 and 20 (see paragraph 0067);
Chemotherapeutic agents such as dasatinib as recited by instant claims 15, 17 and 20 (see paragraph 0070); and
Targets such as Hex1 and Hey1 are found in glioblastomas (see paragraph 0037, 0082, 0088; see also for example, Suva et al., 2014; Chudnovsky et al., 2014; Hulleman et al., 2009 for other tumor propagating cells, such as, SALL2, ZFHX4, HEY1, etc. found in glioblastomas).

Labelle et al. teaches compounds of the formula:

    PNG
    media_image1.png
    137
    164
    media_image1.png
    Greyscale
, such as, 
    PNG
    media_image2.png
    188
    273
    media_image2.png
    Greyscale
capable of modulating the activity of histone demethylases and useful in treatment of histone demethylase (HDME) dependent disease, such as, glioblastomas, alone or in combination with one or more other anti-neoplastic agents, inclusive of compounds targeting/decreasing a protein kinase (see the entire article, especially Abstract; page 24, lines 17-28; page 36, lines 13-18; page 37, lines 11-15; page 38, lines 12-27; page 70, compound 65; pages 148-149; dasatinib is a protein kinase inhibitor (see for example, US 2014/0371214, paragraph 0155)).

Hashizume et al. teaches
GSKJ4 is an ethyl ester derivative of H3K27 demethylase inhibitor GSKJ1;
H3K27 is methylated by histone-lysine N-methyltransferase EZH2 and demethylated by KDM6 subfamily K27 demethylases JMJD3 (KDM6B) and UTX (KDM6A); and
GSKJ4 inhibits H3 demethylation and use as a therapy for glioma (see page 2, 1st paragraph - page 3, last paragraph).

The art, as evidenced by Ross et al., Labelle et al. and Hashizume et al., teaches the use of each of (i) dasatinib and/or (ii) Compound E and/or (iii) KDM5-C70/GSKJ4 for treatment of glioblastoma.

As recognized by MPEP § 2144.06(I):

    PNG
    media_image3.png
    187
    716
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    162
    716
    media_image4.png
    Greyscale

Thus, the combination of the compounds as taught by Ross et al. and/or Labelle et al. and/or Hashizume et al., for treatment of glioblastoma would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of glioblastoma.
The recitation that contacting glioblastoma stem cell population with dasatinib, crenolanib or a combination thereof, results in a glioblastoma stem cell persister population having increased expression in the glioblastoma stem cell population of one or more of SALL2, DLX2, ZFHX4, HEY1, HES5, and FABP7 as compared to the glioblastoma stem cell population prior to said contact is noted.
However, said outcome flows naturally from the contacting of the glioblastoma
cells with the compound. The fact that applicant recognized the increased expression of one or more of said genes found in glioblastomas does not render the claimed invention unobvious.
In summary, based on the teachings of the cited references and the level of skill of the ordinary artisan in the medical/pharmaceutical art at the time of the present invention, the combination as instantly claimed for increasing the cell death in glioblastomas is rendered prima facie obvious.

Response to Arguments
Applicant argues
The examiner does not identify a specific motivation to combine Ross with Hashizume or Labelle aside from alleging that it would be obvious to try to combine them because the claimed compositions all are allegedly related to glioblastoma treatment;
Obviousness requires a reasonable expectation of success. See MPEP § 2143.02(I); Ross does not provide that reasonable expectation because the term “chemotherapeutic agent” encompasses a broad class of compounds having different categories and mechanisms of action; Ross does not provide a reasonable expectation that all of these “chemotherapeutic agents” would result in the unexpected increases in glioblastoma cell death as presently claimed based on combination treatment with either the Notch inhibitors claimed (Compound E) or the histone demethylase inhibitors claimed (KDMS5- C70, GSKJ4);
Ross’s contention is that administration of TMZ with DAPT “reduced tumor formation,” based on a single data point; there is no reasonable expectation of success that dasatinib treatment in combination with Notch inhibition would result in increased glioblastoma cell death as claimed; and
Separate consideration should be given to claim 15 because it does not recite combination treatment involving Compound E. 
Applicant’s argument was considered but not persuasive for the following reasons.
First, in regards to claim 15, the examiner agrees that the claim does not recite Compound E.  However, the claim recites “comprising” and, thus, does not eliminate the administration of Compound E as taught by Ross.  
As discussed above, each of dasatinib, GSKJ4, KDM5-C70 and Compound E is taught in the art for use in treating glioblastoma.  Therefore, the addition of Compound E to a composition comprising dasatinib and GSKJ4 and/or KDM5-C70 for treating glioblastoma would have been obvious to the skilled artisan in the medical art at the time of the present invention. 

Second, applicant argues the examiner is alleging that it would be obvious to try the combination as taught by Ross because the compounds are related to glioblastoma treatment; Ross does not provide a reasonable expectation (i) of success because the term “chemotherapeutic agent” is broad class encompassing different categories and mechanisms of action and (ii) that all of these “chemotherapeutic agents” would result in the unexpected increases in glioblastoma cell death as presently claimed based on combination treatment with either the Notch inhibitors claimed (Compound E) or the histone demethylase inhibitors claimed (KDMS5-C70, GSKJ4).  In short, applicant argues Ross is based on a single data point and there is no reasonable expectation of success that dasatinib treatment in combination with Notch inhibition would result in increased glioblastoma cell death as claimed.
Combination therapy is well-known in the medical art and routinely done for the treatment of cancers.  It is not obvious to try when the art teaches each active agent in a combination therapy for use in treating a particular disease.  As noted by the Court, the idea of combining said active agents flows “logically” from their having been individually taught in the prior art for a similar use.  The fact that the active agents have different structures and/or mechanisms of action does not nullify said teachings that they have the same use.  In fact, the skilled artisan would know that there is variation in the structures and mechanisms of action of anticancer agents.  Thus, the combination of two active agents known for treating glioblastoma to form a third composition for the same use is prima facie obvious. 

Applicant’s argues that there is not a reasonable expectation that all of “chemotherapeutic agents” of Ross would result in the unexpected increases in glioblastoma cell death as instantly claimed.  
Ross teaches:

    PNG
    media_image5.png
    134
    480
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    614
    480
    media_image6.png
    Greyscale
.
In essence, Ross is teaching the combination of a chemotherapeutic agent, such as, dasatinib, and a Notch inhibitor, such as, Compound E, enhances cancer treatment, such as, GBM treatment, via increasing cell senescence, i.e., cell death.  The fact that applicant showed that GSC8 was highly sensitive to dasatinib and not TMZ does not render an otherwise obvious combination and use thereof patentable.
For these reasons, the rejection of claims 15, 17 and 20 under 35 USC 103 over Ross et al. (US 2011/0178046), Labelle et al. (WO 2014/053491) and Hashizume et al. (Nat. Med., 2014 cited by applicant on IDS dated 9/18/2019) in combination is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to BARBARA P BADIO whose telephone number is 
(571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628